Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2007

Victaulic Co v. Tieman
Precedential or Non-Precedential: Precedential

Docket No. 07-2088




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Victaulic Co v. Tieman" (2007). 2007 Decisions. Paper 333.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/333


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                      No. 07-2088


               VICTAULIC COMPANY,

                            v.

               JOSEPH L. TIEMAN;
             TYCO FIRE PRODUCTS, LP

             (E.D.P.A. Civil No. 06-cv-05601)


               JOSEPH L. TIEMAN;
             TYCO FIRE PRODUCTS, LP

                            v.

               VICTAULIC COMPANY

             (E.D.P.A. Civil No. 07-cv-00512)

                                 Victaulic Company,
                                              Appellant


       Appeal from the United States District Court
         for the Eastern District of Pennsylvania
          (D.C. Civil Action No. 07-cv-00512)
        District Judge: Honorable Stewart Dalzell


                  Argued July 11, 2007

Before: RENDELL, AMBRO and NYGAARD, Circuit Judges

             (Opinion filed August 23, 2007)
Oldrich Foucek, III, Esquire (Argued)
Kelly M. Smith, Esquire
Tallman, Hudders & Sorrentino
1611 Pond Road
The Paragon Centre, Suite 300
Allentown, PA 18104

      Counsel for Appellant

Stephen G. Harvey, Esquire
Cara M. Kearney, Esquire
Pepper Hamilton
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

Edward L. Friedman, Esquire (Argued)
Scott K. Davidson, Esquire
Christopher Dove, Esquire
Locke, Liddell & Sapp
600 Travis Street
3400 JP Morgan Chase Tower
Houston, TX 77002

      Counsel for Appellees

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

              IT IS NOW ORDERED that the Precedential Opinion in the above case
filed August 23, 2007, be amended as follows:

             On page 17, in the first line replace “employer’s” with “employee’s”.

             On page 17, line four, replace the pin cite “631” with “846”.

                                        By the Court,

                                        /s/ Thomas L. Ambro, Circuit Judge
Dated: September 18, 2007

                                           2